Citation Nr: 1033389	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  05-16 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for a back disability.  

2.	Entitlement to service connection for a  disability.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to March 
1976.

This appeal comes before the Board of Veterans' Appeals (Board) 
from May 2004 and October 2004 rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO).  In a 
January 2007 decision, the Board agreed with the RO's decision to 
reopen the Veteran's claim for service connection for a back 
disability and denied the claim for service connection.  The 
Board also declined to reopen the claim for a  disability.  The 
Veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  The attorney for the 
appellant and the Secretary of Veterans Affairs filed a Joint 
Motion for Remand in July 2008 vacating the Board's decision to 
deny service connection for the back disability and declining to 
reopen the  disability.  By Order of the Court in July 2008, the 
claim was returned to the Board.  In November 2008, the Board 
reopened the issue of entitlement to service connection for a  
disability and remanded both issues for additional development.  

As addressed in the Board's November 2008 decision, the Veteran 
testified in a Travel Board hearing in May 2006.  The transcript 
of the hearing is associated with the claims file and has been 
reviewed.  In September 2008, the Veteran was informed that the 
Veterans Law Judge who conducted hearing was no longer employed 
by the Board.  The Veteran was informed that he had the right to 
another hearing pursuant to 38 C.F.R. § 20.717 (2009).  The 
Veteran did not respond to the September 2008 letter, therefore, 
the Board will continue with appellate review.  

The issues of entitlement to service connection for 
prostate cancer, diabetes mellitus and hypo-thyroid were 
raised by the record in a March 2010 statement from the 
Veteran.  A VCAA letter was sent in March 2010, but these 
issues have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them and they are referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.

2.	The competent evidence of record shows that the current lumbar 
spine disability was incurred in service.  

3.	The competent evidence of record does not show that 
gastroesophageal reflux disease and irritable bowel syndrome 
(IBS) manifested in service or is related to service.  


CONCLUSIONS OF LAW

1.	Resolving reasonable doubt in favor of the Veteran, a lumbar 
spine disability was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009). 

2.	Gastroesophageal reflux disease and IBS were not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In this case, the Board is granting service connection for a 
lumbar spine disability, which is the full benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  

Regarding the  disability, the Veteran was sent a VCAA letter in 
May 2004.  The letter addressed the notice elements and was sent 
prior to the initial AOJ decision.  The letter informed the 
appellant of what evidence was required to substantiate the claim 
and of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  The May 2004 letter 
also included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.    
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  A March 2006 
letter also included the notice provisions pertaining to how VA 
assigns disability ratings and effective dates as set forth in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Dingess notice was satisfied subsequent to the 
initial AOJ decision, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but the 
AOJ also readjudicated the case by way of supplemental statements 
of the case issued after the notice was provided.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).   For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment records, 
DD Form 214, private medical records and VA medical records.  The 
Veteran was provided an opportunity to set forth his contentions 
during the hearing before a Veterans Law Judge.  The appellant 
was afforded VA medical examinations in April 2010.  
Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
the appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).




SERVICE CONNECTION

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  This 
may be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2009).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and a chronic 
disease such as arthritis manifests to a degree of 10 percent 
within one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Back Disability 

The Veteran has a current diagnosis of a lumbar spine disability.  
The VA treatment records include an October 2004 x-ray revealing 
osteoarthritic changes in the lumbar spine with osteophyte 
formation.  

The service treatment records show that when the Veteran entered 
service, he did not report back problems and the clinical 
evaluation of the spine was normal.  In March 1974, the Veteran 
fell and had complaints of back pain.  He was treated with heat 
and pain medication.  He had further complaints of back pain in 
September 1974 and in December 1975 and a couple other times when 
he was also diagnosed with the flu.  In January 1975, the Veteran 
reported back pain.  During the separation examination, the 
Veteran reported recurrent back pain and a possible pulled 
muscle.  The examiner noted that there was recurrent back pain 
due to a traumatic fall in 1973.  Straight leg testing was 
equivocal at 85 degrees and other back signs were negative.  

Also of record is an October 1979 reserve service record.  In 
October 1979, the Veteran reported that he did not have recurrent 
back pain and his spine was clinically evaluated as normal.  A 
physical profile in October 1979 also found that there were no 
restrictions.  

In a letter from a private chiropractor submitted in May 2006, 
the chiropractor indicated that he examined the Veteran, took x-
rays and reviewed the service medical records.  The chiropractor 
indicated that the Veteran had low back pain since a fall from a 
cargo plane in 1973.  The Veteran reported that he fell 8 to 10 
feet onto a concrete runway in 1973.  The chiropractor indicated 
that the service records confirmed the Veteran's statements.  The 
Veteran indicated that lifting, sitting or standing too long 
increased the pain.  The chiropractor noted that straight leg 
raise, Braggard's test and Dejerines Triad were positive.  Lumbar 
x-rays revealed normal lordosis and alignment.  The L5 body 
exhibited a spur on the anterior superior aspect.  Decompression 
of the lumbar spine provided immediate relief.  It was the 
chiropractor's opinion that the Veteran's complaints were more 
likely than not a result of the fall from the cargo plane in 
service.  The chiropractor's diagnostic impression was a lumbar 
intervertebral disc syndrome secondary to the fall.  

In an October 2004 VA Compensation and Pension Examination, the 
Veteran indicated that he fell in service in 1973.  At that time, 
x-rays were taken which were negative.  He was treated with a few 
days rest and medication.  After service, the Veteran indicated 
that he went to see a doctor about his back pain.  He indicated 
that records were unavailable because some of the doctors moved 
and one had died.  The Veteran also indicated that he was in a 
truck accident in 2000 and injured his right shoulder, neck and 
lower back.  He began to see a chiropractor in 2000 after the 
accident.  The chiropractor referred him to a neurologist and x-
rays were normal at that time.  After physical examination, the 
Veteran was diagnosed with mild degenerative changes in the 
lumbosacral spine.  

In a November 2004 VA Compensation and Pension Examination, the 
examiner reviewed the claims file, including the service medical 
records and the letter from the chiropractor.  The examiner noted 
the fall in 1973, treatment for back pain in service, and the 
separation examination that found no complication and no 
sequalea.  The examiner noted that there was no evidence of 
treatment for back pain after service.  There was a truck 
accident in 2000 where he injured his right shoulder, neck and 
lower back.  He was seen by a chiropractor who referred him to a 
neurologist and x-rays were normal.  It was the examiner's 
opinion that the Veteran's current mild degenerative joint 
disease of the lumbosacral spine was less likely or not as least 
as likely as not due to service during which he complained of 
lower back pain which resolved with no complication and no 
sequalea.  October 2004 x-rays revealed straightening of the 
lumbar spine may be due to positioning or muscle spasm and 
osteoarthritic changes in the lumbar spine with osteophyte 
formation, otherwise unremarkable examination.  

In an April 2010 VA Compensation and Pension Examination, the 
examiner considered the back injury in service in 1973 when he 
fell backward while unloading cargo.  The x-rays were negative 
and he was treated with pain medication and rest in service.  The 
Veteran reported that he had continual pain in his lower back 
since service.  The Veteran also reported that he injured his 
back in an accident in 2000.  He was treated by a chiropractor.  
The Veteran reported he pulled his back several times.  After 
physical examination, the Veteran was diagnosed with degenerative 
joint disease of the lumbar spine.  The examiner noted that he 
reviewed the claims file and the treatment for back pain several 
times in 1974 and 1975 in service.  The examiner noted that the 
separation examination in 1976 noted treatment for recurrent back 
pain.  The examiner also noted that there was no evidence of back 
pain from 1976 until 2000.  The examiner found that chronicity of 
the lower back pain was not established based on the available 
medical reports.  Therefore, it was the examiner's opinion that 
it was less likely than not that the Veteran's low back 
disability was etiologically related to or aggravated by service.  

The Board has also reviewed the lay statements submitted by the 
Veteran.  These statements show that the Veteran has symptoms of 
back pain.  A statement from the Veteran's brother indicated that 
he was stationed at the same base as his brother when he fell in 
service and that the Veteran had back pain since service, but did 
not seek medical help because he wanted to be a police officer.  
Another statement from the Veteran's father indicated that he had 
back pain since service.  A statement from the Veteran's wife 
also indicated that the Veteran injured his back in service and 
has had pain ever since service.  The marriage certificate 
associated with the claims file showed that the Veteran has been 
married to his wife since 1972.  

Based on the foregoing, the Board finds that service connection 
is warranted.  The Board recognizes that the Veteran injured his 
back in service.  He also asserted that he sought treatment for 
his back pain after service; however, the records were 
unavailable for review, through no fault of the Veteran's.  The 
chiropractor's opinion also found that the Veteran's back pain 
was related to service.  The Board notes that the Veteran sought 
treatment for back pain after an accident in 2000, however, the 
chiropractor considered the Veteran's injury in service and 
considered the radiologic studies of the Veteran's back and found 
that the current diagnosis was related to service.  The Board 
acknowledges the chiropractor's expertise regarding orthopedic 
manifestations.  Additionally, the VA opinion was provided by a 
nurse practitioner and approved by a physician.  There is no 
indication that the examiners had expertise in orthopedic 
disabilities.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

Further, the only VA examiner that provided a rationale for his 
opinion was the April 2010 opinion.  Although the VA examiner's 
opinion finds that there was no continuity of symptomatology, the 
Veteran is competent to assert that he had back pain since 
service.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  The Board is within its province to weigh that 
testimony and to make a credibility determination as to whether 
that evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In 
this case, the Board finds that the Veteran's statements are 
credible.  They are consistent with the findings in service and 
with the lay statements.  Moreover, the lay statements are from 
witnesses who knew and observed the Veteran at the time of the 
back injury in service.  The Board acknowledges the 1979 records 
showing no back pain, however, the Board finds that these records 
are in relative equipoise with the lay statements, taking into 
account the unavailability of medical records from the period 
immediately after service.  

Based on the foregoing, the Board does not find that the evidence 
of record preponderates against the Veteran's claim.  There is 
documentation of an injury in service, the lay statements 
established continuity of symptomatology and the chiropractor's 
opinion established a nexus between service and the current 
disability.  As such, the Board resolves any reasonable doubt 
raised by the VA examiners in favor of the Veteran and grants 
service connection for a lumbar spine disability.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 

 Disability 

The Veteran asserts that a  disability is related to service.  
The Veteran indicated that he was forced to eat staples and paper 
with tobasco sauce in service and that he had stomach problems 
since service.  The VA medical records show that there is a 
current diagnosis of gastroesophageal reflux disease and 
irritable bowel syndrome.  

The service treatment records show that when the Veteran entered 
service, he did not report stomach problems and the clinical 
evaluation of the gastrointestinal system was normal.  At 
separation from service, the Veteran reported that he did not 
have stomach problems and his gastrointestinal system was 
clinically evaluated as normal in January 1976.  In October 1979, 
the Veteran reported that he did not have stomach problems or 
frequent indigestion and the gastrointestinal system was 
clinically evaluated as normal.  

In an April 2010 VA Compensation and Pension Examination, the 
Veteran reported a history of irritable bowel disease and 
gastroesophageal reflux disease.  The Veteran reported that he 
developed bloating and diarrhea while in service and treated with 
Maalox.  He reported that he was diagnosed with IBS after 
discharge.  After physical examination, the Veteran was diagnosed 
with gastroesophageal reflux disease and IBS.  The examiner noted 
that he reviewed the claims file and the Veteran was treated for 
nausea, vomiting and heartburn in 1974.  An upper GI series was 
done in 1974 which showed a normal examination.  The esophagus, 
stomach, duodenum, and proximal small bowel were normal.  The 
examiner noted that there was no evidence that irritable bowel 
disease or a chronic stomach condition was established in 
service.  The examiner further noted that there was no documented 
evidence of a chronic stomach condition, including irritable 
bowel syndrome and gastroesophageal reflux disease, within 10 
years of discharge from service.  The examiner found that 
chronicity of a  condition could not be established based on the 
available medical reports.  Therefore, it was the examiner's 
opinion that it was less likely than not that the Veteran's  
disability was etiologically related to or aggravated by service.  

Initially, the Board notes that the VA opinion is adequate.  It 
is based upon consideration of the Veteran's prior medical 
history and examinations, and also describes the disability, in 
sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one.  See Stefl v. Nicholson, 
21 Vet. App. 120, 123 (2007).  The examiner also provided a 
rationale for his conclusion.  As such, the Board finds the VA 
examination probative.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file and 
the thoroughness and detail of the opinion).  

Based on the forgoing, the Board finds that service connection 
for gastroesophageal reflux disease and IBS is not warranted.  
First, there is no indication that the Veteran had 
gastroesophageal reflux disease or IBS in service.  The Veteran 
was treated for the flu in service, but at separation from 
service, there was no indication of a chronic disability.  

Further, the evidence of record does not show that 
gastroesophageal reflux disease and IBS is related to service.  
The VA examiner found that there was no chronicity between the 
current diagnosis and service.  Further, the October 1979 
documents do not show stomach problems.  The Veteran has not 
submitted evidence showing continuity of symptomatology since 
service other than his own statements, which are contradicted by 
the 1979 documents.  Also, the evidence first shows complaints or 
treatment for a  disability many years after service, which is 
probative evidence against the claim.  See Maxon v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability). 

Additionally, the Board notes that the Veteran has contended on 
his own behalf that his gastroesophageal reflux disease and IBS 
are related to service.  While the Veteran is competent to 
testify as to his current physical symptoms, he is not competent 
or qualified, as a layperson, to render an opinion concerning 
medical causation of a disability.  See Barr v. Nicholson, 21 
Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Specifically, where the determinative issue is one of medical 
causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on the 
issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Considering there was no diagnosis of a chronic stomach 
disability in service, the Veteran's own statements that he was 
diagnosed with gastroesophageal reflux disease and IBS after 
service as well as the VA examiner's opinion, the Board finds 
that the evidence of record preponderates against the Veteran's 
assertions.  As the preponderance of the evidence is against this 
claim and the evidence is not in a state of relative equipoise, 
the benefit-of-the-doubt rule does not apply.  Therefore, the 
Veteran's claim for service connection for gastroesophageal 
reflux disease and IBS must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  One might observe an 
inconsistency in that this decision declined to give dispositive 
weight to the opinion not finding linkage of back disability to 
service yet has accepted the unfavorable opinion with respect to 
the stomach-related disorder.  To this, I would counter that the 
evidence of continuity of back disability in and after service is 
much more extensive than the corresponding evidence of 
gastrointestinal symptomatology.



(Continued on next page)




ORDER

Service connection for residuals of a back injury is granted.  

Service connection for a  disability, diagnosed as 
gastroesophageal reflux disease and irritable bowel syndrome, is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


